Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/05/2022 has been entered. Claims 1, 14-15, and 19
have been amended. Claims 1-2, 5, 7, 12-15, 19, 27-29, 31, and 36 remains pending. Applicant’s amendments to the claims overcome every objection previously set forth in Non-Final Office Action mailed on 01/03/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 12-15, 19, 27-29, 31, and 36 are rejected under 35 U.S.C. 102(1) as being anticipated by Aaron (US 5156278).
Regarding claim-1, Aaron discloses a method of handling tubers (Fruit and Vegetable product/object) comprising the steps: 
providing a batch of individual tubers (object 1, Fig.16);
providing at least one camera (line scan camera, Col.4 line33-43, and also check Col.1 line33-35) for generating images of the batch of individual tubers;
providing at least one conveyor (Fig.16) for displacing said tubers relative to said camera; 
providing a processor (central processing unit 156, Fig.16) communicating with the at least one camera for receiving images generated by the at least one camera (Col.10 line65-68, and also check Col.11 line55-57);
processing with the processor, each image obtained from said at least one camera to determine at least one value representative each of said tubers diameter and at least one value representative each of said tubers' length (A means for sensing size, shape, color or other attribute may then view the product units once placed on the conveyor, Col.7 line48-50); 
providing an actuator for directing tubers having a determined value below a pre-determined diameter d1 towards a first category of tubers and directing tubers having a determined value above said pre-determined diameter d1 for further processing; further processing said tubers by either accepting said tubers into a target category when said tubers length is above a variable length Lx or directing said tubers for further processing when said tubers' length is below said variable length Lx (Selected units discriminated by size, color or other physical attribute may be off-loaded at any particular station in conjunction with a ramp 58 or 154, Col.10 line58-61; The processing unit may then time the diversion of each product unit according to its physical attribute or attributes to predetermined off-loading station on the conveying system, Col.12 line5-8; The recognition of the physical attribute of the product may result in a binary output or present specific magnitudes. In the case of a binary output, the product may be either retained or rejected at a given station through an on or off signal to an actuator employed to remove products from a conveyor. As an example, heavily blemished product units or unusually large or small product units might be automatically off-loaded from the conveying system at an appropriate off-loading station. Further processing of sensed magnitudes on the other hand might be employed, for example, in selecting from a plurality of off-loading stations to achieve a specific load at each station, Col.13 line38-50); 
assessing the average length of the batch of tubers and dynamically adjusting with the processor, said variable length Lx; and whereby a pre-determined average length L1 of tubers for a pre-determined number of tubers may be maintained for said target category (The product end logic path 214 represents the conclusion of the sensing process on a product unit. In this path, logic step 220 allows the selection of an algorithm for calculating one or more of a plurality of physical attributes. Such attributes might include color, size of the product and product grade. In the case of size, the average color magnitude in association with the product length may give a sufficient approximation of cross-sectional area that the size or weight of the product unit might be determined. Under such circumstances, the readings might be used directly to provide discrimination or might be first converted into conventional units such as weight or volume through a comparison of the sensed values with a standard. Such a comparison might be undertaken with a constant factor, a table or other conventional means by which a standard is integrated into the interpretation of measured data, Col.12 line65-68 to Col.13 line1-13; The greatest and the least representations may be discarded from the calculation and the remaining measurements averaged for a determination of size or weight. The foregoing two calculations could be used in combination to both sort product units by weight and discard misshapen product units regardless of weight. Other selections could be made. The product units could be sorted by either the greatest or the least measurement, Col.13 line22-30; A system is contemplated for inputting light images of product units or portions thereof in an arrangement such that the output presents a plurality of measurable magnitudes of light in specified spectra useful for distinguishing between product units. Multiple such readings are made and used together or compared to achieve enhanced accuracy or further results and system flexibility, Col.13 line62-68).
Regarding claim-2, Aaron discloses the step of assessing said tubers which are not selected for said target category against a pre-determined length L2 and directing said tubers either to a second category when said tubers are below said pre-determined length L2 or to said first category when said tubers are above said pre-determined length L2 (Selected units discriminated by size, color or other physical attribute may be off-loaded at any particular station in conjunction with a ramp 58 or 154, Col.10 line58-61; The processing unit may then time the diversion of each product unit according to its physical attribute or attributes to predetermined off-loading station on the conveying system, Col.12 line5-8; The recognition of the physical attribute of the product may result in a binary output or present specific magnitudes. In the case of a binary output, the product may be either retained or rejected at a given station through an on or off signal to an actuator employed to remove products from a conveyor. As an example, heavily blemished product units or unusually large or small product units might be automatically off-loaded from the conveying system at an appropriate off-loading station. Further processing of sensed magnitudes on the other hand might be employed, for example, in selecting from a plurality of off-loading stations to achieve a specific load at each station, Col.13 line38-50).
Regarding claim-5, Aaron discloses wherein said variable length is adjusted by the processor after a batch of tubers has been assessed; whereby the average length of a sequence of batches may be maintained for said target category of tubers (The greatest and the least representations may be discarded from the calculation and the remaining measurements averaged for a determination of size or weight. The foregoing two calculations could be used in combination to both sort product units by weight and discard misshapen product units regardless of weight. Other selections could be made. The product units could be sorted by either the greatest or the least measurement, Col.13 line22-30; A system is contemplated for inputting light images of product units or portions thereof in an arrangement such that the output presents a plurality of measurable magnitudes of light in specified spectra useful for distinguishing between product units. Multiple such readings are made and used together or compared to achieve enhanced accuracy or further results and system flexibility, Col.13 line62-68).
Regarding claim-7, Aaron discloses a processor for assessing said tubers which are not selected for said target category against a pre-determined length L2; and an actuator configured to direct said tubers either to a second category when said tubers are above said predetermined length L2 or to said first category when said tubers are above said pre-determined length L2 (Selected units discriminated by size, color or other physical attribute may be off-loaded at any particular station in conjunction with a ramp 58 or 154, Col.10 line58-61; The processing unit may then time the diversion of each product unit according to its physical attribute or attributes to predetermined off-loading station on the conveying system, Col.12 line5-8; The recognition of the physical attribute of the product may result in a binary output or present specific magnitudes. In the case of a binary output, the product may be either retained or rejected at a given station through an on or off signal to an actuator employed to remove products from a conveyor. As an example, heavily blemished product units or unusually large or small product units might be automatically off-loaded from the conveying system at an appropriate off-loading station. Further processing of sensed magnitudes on the other hand might be employed, for example, in selecting from a plurality of off-loading stations to achieve a specific load at each station, Col.13 line38-50).
Regarding claim-12, Aaron discloses providing a database of pre-determined characteristics accessible by the processor; determining a number of pixels of a predetermined characteristic; and determining a percentage of the total number of pixels in an image of a tuber which corresponds to said predetermined characteristic (The processing of the observed magnitudes into useful information is accomplished in the central processing unit 156. The magnitude of each filtered portion may be compared against a standard stored in the data processing unit, converted by a factor or factors developed from prior comparisons with standard samples or tests or normalized through the use of ratios between filtered portions. The accumulated segments or views making up an image formed by sequential images of the entire unit may also be processed in like manner. The standards within the processor for forming a basis for data conversion can be derived from sample product units having known physical attributes. Thus a pattern of magnitudes from the separate filtered portions or accumulation of portions for an entire unit can be compared with standards or converted for cross-sectional size, blemishes, ripeness and color, Col.11 line55-68 to Col.12 line1-8; More complicated sensing devices have been developed which use line scan cameras for determining such attributes as cross-sectional area. Such cameras have used light to present pixel information which may then be processes for summation and the like. For example, cross-sectional area may be determined by counting the number of pixels registering presence of the product unit. In order to detect color using such a system, a central processing unit having substantial capacity would be required because of the significant amount of data to be received and processed, Col.1 line33-53).
Regarding claim-13, Aaron discloses obtaining a plurality of images of each individual tuber with the at least one camera whilst said tuber is being rotated on the at least one conveyer (Multiple sensing of the product is accomplished in series with a partial rotation of the product unit between each sensing and with the product stationary during each sensing. The rotation is accomplished by driving the supporting elements on the conveyor. Such rotation and multiple sensing provides substantial capabilities in the accuracy and variety of measurements derived from the process, Col.2 line52-60; Between each receptor, a drive is positioned to rotate the rollers 32, 134 and in turn the product units 1 positioned thereon. There are three drives 168, 170 and 172 so positioned. With the rollers 32, 134 rotatable, a roughened strip or runner may be employed as the drive to come into contact with the underside of the rollers 32, 134 for a specified length along the conveyor path. Such an arrangement is best illustrated in FIGS. 18 and 19. The use of such runners allows the product to be rotated a specified amount on the conveyor, Col.11 line10-19, Fig.16 and also, check for other aspects Col.2 line61-68 to Col.3 line1-12); and 
recording the highest percentage of the total number of pixels in an image which corresponds to said predetermined characteristic (More complicated sensing devices have been developed which use line scan cameras for determining such attributes as cross-sectional area. Such cameras have used light to present pixel information which may then be processes for summation and the like. For example, cross-sectional area may be determined by counting the number of pixels registering presence of the product unit. In order to detect color using such a system, a central processing unit having substantial capacity would be required because of the significant amount of data to be received and processed, Col.1 line33-53).

Regarding claim-14, Aaron discloses wherein said predetermined characteristic includes a colour representative of one or more of the following: green colour, spots, discolouration, and rot (A means for sensing size, shape, color or other attribute may then view the product units once placed on the conveyor, Col.7 line48-50; The standards within the processor for forming a basis for data conversion can be derived from sample product units having known physical attributes. Thus a pattern of magnitudes from the separate filtered portions or accumulation of portions for an entire unit can be compared with standards or converted for cross-sectional size, blemishes, ripeness and color, Col.11 line64-68 to Col.12 line1-3; The product end logic path 214 represents the conclusion of the sensing process on a product unit. In this path, logic step 220 allows the selection of an algorithm for calculating one or more of a plurality of physical attributes. Such attributes might include color, size of the product and product grade, Col.12 line65-68 to Col.13 line1-2, and also, check Col.13 line38-47).
Regarding claim-15, Aaron discloses wherein said predetermined characteristic includes a colour in combination with a shape of an area representative of one or more of the following: a green colour, mechanical damage, a scab, a crack, a black dot, a black scurf, a silver scurf, a skin spot (A means for sensing size, shape, color or other attribute may then view the product units once placed on the conveyor, Col.7 line48-50; The standards within the processor for forming a basis for data conversion can be derived from sample product units having known physical attributes. Thus a pattern of magnitudes from the separate filtered portions or accumulation of portions for an entire unit can be compared with standards or converted for cross-sectional size, blemishes, ripeness and color, Col.11 line64-68 to Col.12 line1-3; The product end logic path 214 represents the conclusion of the sensing process on a product unit. In this path, logic step 220 allows the selection of an algorithm for calculating one or more of a plurality of physical attributes. Such attributes might include color, size of the product and product grade, Col.12 line65-68 to Col.13 line1-2, and also, check Col.13 line38-47).

Regarding claim-19, Aaron discloses a sampling system for assessing a batch of tubers comprising: 
at least one camera (line scan camera, Col.4 line33-43, and also check Col.1 line33-35) configured to obtain plurality of images of the batch of tubers while the individual tubers are being rotated (Multiple sensing of the product is accomplished in series with a partial rotation of the product unit between each sensing and with the product stationary during each sensing. The rotation is accomplished by driving the supporting elements on the conveyor. Such rotation and multiple sensing provides substantial capabilities in the accuracy and variety of measurements derived from the process, Col.2 line52-60; Between each receptor, a drive is positioned to rotate the rollers 32, 134 and in turn the product units 1 positioned thereon. There are three drives 168, 170 and 172 so positioned. With the rollers 32, 134 rotatable, a roughened strip or runner may be employed as the drive to come into contact with the underside of the rollers 32, 134 for a specified length along the conveyor path. Such an arrangement is best illustrated in FIGS. 18 and 19. The use of such runners allows the product to be rotated a specified amount on the conveyor, Col.11 line10-19, Fig.16 and also, check for other aspects Col.2 line61-68 to Col.3 line1-12); 
at least one conveyor for displacing said batch of tubers relative to said camera (Fig.16); 
a processor for obtaining images of said batch of tubers from said camera and determining a number of pixels of a predetermined characteristic for each individual tuber within each image; said processor determines a percentage of the total number of pixels in each image of said individual tuber which corresponds to said predetermined characteristic; and data storage in communication with the processor for recording said numbers and percentage obtained for a batch of tubers (More complicated sensing devices have been developed which use line scan cameras for determining such attributes as cross-sectional area. Such cameras have used light to present pixel information which may then be processes for summation and the like. For example, cross-sectional area may be determined by counting the number of pixels registering presence of the product unit. In order to detect color using such a system, a central processing unit having substantial capacity would be required because of the significant amount of data to be received and processed, Col.1 line33-53; The processing of the observed magnitudes into useful information is accomplished in the central processing unit 156. Col.11 line55-57).
Regarding claim-27, Aaron discloses an assessment area (Fig.16); and a single access portal through which a batch of tubers sequentially enters and exits said assessment area (Fig.16).
Regarding claim-28, Aaron discloses at least one conveyor for moving said tubers relative to said camera (Fig.16); 
a database of predetermined characteristics of tubers; a processor for obtaining a plurality of images of said tubers from said at least one camera and determining a number of pixels in the plurality of obtained images of at least one predetermined characteristic of tubers; said processor being configured to determine a percentage of the total number of pixels of said tuber in an image which corresponds to said predetermined characteristic (The processing of the observed magnitudes into useful information is accomplished in the central processing unit 156. The magnitude of each filtered portion may be compared against a standard stored in the data processing unit, converted by a factor or factors developed from prior comparisons with standard samples or tests or normalized through the use of ratios between filtered portions. The accumulated segments or views making up an image formed by sequential images of the entire unit may also be processed in like manner. The standards within the processor for forming a basis for data conversion can be derived from sample product units having known physical attributes. Thus a pattern of magnitudes from the separate filtered portions or accumulation of portions for an entire unit can be compared with standards or converted for cross-sectional size, blemishes, ripeness and color, Col.11 line55-68 to Col.12 line1-8; More complicated sensing devices have been developed which use line scan cameras for determining such attributes as cross-sectional area. Such cameras have used light to present pixel information which may then be processes for summation and the like. For example, cross-sectional area may be determined by counting the number of pixels registering presence of the product unit. In order to detect color using such a system, a central processing unit having substantial capacity would be required because of the significant amount of data to be received and processed, Col.1 line33-53); 
a plurality of discharge routes communicating with the at least one conveyor; and at least one actuator for individually directing a tuber to a determined discharge route dependent upon its determined percentage (Selected units discriminated by size, color or other physical attribute may be off-loaded at any particular station in conjunction with a ramp 58 or 154, Col.10 line58-61; The processing unit may then time the diversion of each product unit according to its physical attribute or attributes to predetermined off-loading station on the conveying system, Col.12 line5-8; The recognition of the physical attribute of the product may result in a binary output or present specific magnitudes. In the case of a binary output, the product may be either retained or rejected at a given station through an on or off signal to an actuator employed to remove products from a conveyor. As an example, heavily blemished product units or unusually large or small product units might be automatically off-loaded from the conveying system at an appropriate off-loading station. Further processing of sensed magnitudes on the other hand might be employed, for example, in selecting from a plurality of off-loading stations to achieve a specific load at each station, Col.13 line38-50).
Regarding claim-29, Aaron discloses wherein said actuator comprises one or more actuatable fingers (off-loading element 42 associated with paddle 46 Fig.8-10, off-loading element 136 associated with paddle 142 Fig.12-15) for individually directing a tuber to a determined discharge route (The recognition of the physical attribute of the product may result in a binary output or present specific magnitudes. In the case of a binary output, the product may be either retained or rejected at a given station through an on or off signal to an actuator employed to remove products from a conveyor. As an example, heavily blemished product units or unusually large or small product units might be automatically off-loaded from the conveying system at an appropriate off-loading station. Further processing of sensed magnitudes on the other hand might be employed, for example, in selecting from a plurality of off-loading stations to achieve a specific load at each station, Col.13 line38-50).
Regarding claim-31, Aaron discloses strobe lighting (167, Fig.11, 16) that is synchronized with said at least one camera (The cable 5 has a first end which is positioned at the focal plane of the lens 4. Further, the first end is arranged in a thin rectangular pattern in that focal plane. The pattern of this first end 6 is best illustrated in FIG. 4. The arrangement of the first end 6 in a thin rectangular array at the focal plane of the lens 4 causes the image received by the cable 5 to be a thin rectangular area of the pathway through which product units travel. The image received by the cable 5 is, therefore, like that of a line scan camera, Col.4 line33-42); and said lighting is in the visible and invisible spectrum (optical scanning of products using a variety of light spectra both in and beyond the visible spectrum has been attempted with the magnitudes of the sensed light spectra analyzed to determine physical attributes without requiring the analysis and handling of individual pixels, Col.1 line50-55).
Regarding claim-36, Aaron discloses wherein said predetermined characteristic is selected from one or more of the following: rot, skin discolouration, shape, texture, green colour, colour of the ends of the said tubers, spot, cut, crack, length, diameter and/or square mesh (A means for sensing size, shape, color or other attribute may then view the product units once placed on the conveyor, Col.7 line48-50; The standards within the processor for forming a basis for data conversion can be derived from sample product units having known physical attributes. Thus a pattern of magnitudes from the separate filtered portions or accumulation of portions for an entire unit can be compared with standards or converted for cross-sectional size, blemishes, ripeness and color, Col.11 line64-68 to Col.12 line1-3; The product end logic path 214 represents the conclusion of the sensing process on a product unit. In this path, logic step 220 allows the selection of an algorithm for calculating one or more of a plurality of physical attributes. Such attributes might include color, size of the product and product grade, Col.12 line65-68 to Col.13 line1-2, and also, check Col.13 line38-47).

Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 102(1) as being anticipated by Peter (US 5477955).
Regarding claim-1, Peter discloses a method of handling tubers (Abstract, Fig.1) comprising the steps: 
providing a batch of individual tubers (Fruits and Vegetables, Fig.1, Col.3 line37-40);
providing at least one camera (CCD camera 18, Fig.1) for generating images of the batch of individual tubers;
providing at least one conveyor (11, Fig.1) for displacing said tubers relative to said camera; 
providing a processor (computer, not shown in Figures) communicating with the at least one camera for receiving images generated by the at least one camera (Col.3 line27-31; The CCD camera is coupled to a computer and an encoding device. The computer comprises a central processing unit (CPU) a vision processor, an object processor and output devices., Col.4 line59-65)
processing with the processor, each image obtained from said at least one camera to determine at least one value representative each of said tubers diameter and at least one value representative each of said tubers length (As the fruit passes under the camera 18, its size, shape, colour and location are determined, Col.3 line44-45; The object processor locates fruit boundaries, calculates average diameter, major and minor axes lengths, slenderness ratio and the percentages of various operator definable colours present on the surface of the fruit. This information, along with the exact location of the fruit on the conveyor is transferred to the CPU, Col.5 line7-22); 
providing an actuator (ejection mean) for directing tubers having a determined value below a pre-determined diameter d1 towards a first category of tubers and directing tubers having a determined value above said pre-determined diameter d1 for further processing; further processing said tubers by either accepting said tubers into a target category when said tubers' length is above a variable length Lx or directing said tubers for further processing when said tubers' length is below said variable length Lx (The feed conveyor ensures that each fruit is placed spaced apart on the conveyor surface. As the fruit passes under the camera 18, its size, shape, colour and location are determined. The computer allocates each fruit an outlet and triggers an ejection means to tipoff the fruit at a predetermined position into collection bins. This area of the conveyor system is shown as the exit area 19 in FIG. 1, Col.3 line41-49); 
assessing the average length of the batch of tubers and dynamically adjusting with the processor, said variable length Lx; and whereby a pre-determined average length L1 of tubers for a pre-determined number of tubers may be maintained for said target category (The object processor locates fruit boundaries, calculates average diameter, major and minor axes lengths, slenderness ratio and the percentages of various operator definable colours present on the surface of the fruit. This information, along with the exact location of the fruit on the conveyor is transferred to the CPU, Col.5 line7-22; The CPU compares dimensional information and colour data with operator selectable values to determine size, grade and discharge allocation, Col.5 line32-34).
Regarding claim-2, Peter discloses the step of assessing said tubers which are not selected for said target category against a pre-determined length L2 and directing said tubers either to a second category when said tubers are below said pre-determined length L2 or to said first category when said tubers are above said pre-determined length L2 (As the fruit passes under the camera 18, its size, shape, colour and location are determined. The computer allocates each fruit an outlet and triggers an ejection means to tipoff the fruit at a predetermined position into collection bins, Col.3 line41-49; The object processor locates fruit boundaries, calculates average diameter, major and minor axes lengths, slenderness ratio and the percentages of various operator definable colours present on the surface of the fruit. This information, along with the exact location of the fruit on the conveyor is transferred to the CPU, Col.5 line7-22; The CPU compares dimensional information and colour data with operator selectable values to determine size, grade and discharge allocation, Col.5 line32-34).
Regarding claim-5, Peter discloses wherein said variable length is adjusted by the processor after a batch of tubers has been assessed; whereby the average length of a sequence of batches may be maintained for said target category of tubers (The object processor locates fruit boundaries, calculates average diameter, major and minor axes lengths, slenderness ratio and the percentages of various operator definable colours present on the surface of the fruit. This information, along with the exact location of the fruit on the conveyor is transferred to the CPU, Col.5 line7-22; The CPU compares dimensional information and colour data with operator selectable values to determine size, grade and discharge allocation, Col.5 line32-34).
Regarding claim-7, Peter discloses a processor for assessing said tubers which are not selected for said target category against a pre-determined length L2; and an actuator (ejection mean) configured to direct said tubers either to a second category when said tubers are above said predetermined length L2 or to said first category when said tubers are above said pre-determined length L2 (As the fruit passes under the camera 18, its size, shape, colour and location are determined. The computer allocates each fruit an outlet and triggers an ejection means to tipoff the fruit at a predetermined position into collection bins, Col.3 line41-49; The CPU compares dimensional information and colour data with operator selectable values to determine size, grade and discharge allocation, Col.5 line32-34).

Claims 1-2, 5, and 7 are rejected under 35 U.S.C. 102(1) as being anticipated by Jan (EP 0764477).
Regarding claim-1, Jan discloses a method of handling tubers (Abstract, Fig.1) comprising the steps: 
providing a batch of individual tubers (potatoes/root crops 1, Fig.1); providing at least one camera (3, Fig.1) for generating images of the batch of individual tubers; providing at least one conveyor (2, Fig.1) for displacing said tubers relative to said camera; providing a processor (computer) communicating with the at least one camera for receiving images generated by the at least one camera (The invention furthermore relates to a device for selecting root crops such as potatoes, which device comprises a conveyor belt on which a root crop can be moved and scanning means by which the root crop can be scanned and/or registered from two directions extending substantially perpendicularly to each other, which extend substantially perpendicularly to the direction of movement of the root crop. The device may furthermore comprise means for carrying out the method as described above. The device may in particular comprise a computer for making a computation for determining the necessary classifications of the root crops, Pg.3 line6-12, and also check Pg.2 line16-26);
processing with the processor, each image obtained from said at least one camera to determine at least one value representative each of said tubers diameter and at least one value representative each of said tubers' length (camera 3 is capable of scanning a plan view as well as a side view of potato 1 in the illustrated arrangement see Fig.3-8, Pg.3 line27-28; After the plan view of potato 1 and the side view of potato 1 have been registered by camera 3, a computation may be made in a number of method steps, with the square dimension of potato 1 as the result, Pg.3 line51-52);
providing an actuator (mechanical means) for directing tubers having a determined value below a pre-determined diameter d1 towards a first category of tubers and directing tubers having a determined value above said pre-determined diameter d1 for further processing; further processing said tubers by either accepting said tubers into a target category when said tubers' length is above a variable length Lx or directing said tubers for further processing when said tubers' length is below said variable length Lx (By moving a number of potatoes present one behind the other on a conveyor belt along scanning means, which scan the potatoes from at least two directions extending perpendicularly to each other, sufficient information can be obtained for classifying the potatoes present on the conveyor belt. Depending on the classification of each of the potatoes present on the conveyor belt, each potato may be transported to a place corresponding with said classification, at which place potatoes of the same class are collected. This may for example take place by mechanical means, which push the potato from the conveyor belt at a predetermined location, Pg.2 line20-26, and also check Pg.2 line27-54 for more aspects of invention in classification which is based on sensed contour, and square dimension);
assessing the average length of the batch of tubers and dynamically adjusting with the processor, said variable length Lx; and whereby a pre-determined average length L1 of tubers for a pre-determined number of tubers may be maintained for said target category (Depending on the classification of each of the potatoes present on the conveyor belt, each potato may be transported to a place corresponding with said classification, at which place potatoes of the same class are collected. This may for example take place by mechanical means, which push the potato from the conveyor belt at a predetermined location, Pg.2 line23-26; According to another aspect of the invention a classification of the root crop, the square dimension in the case of a potato, is determined by carrying out, by means of a computer, Pg.2 line52-54; After the plan view of potato 1 and the side view of potato 1 have been registered by camera 3, a computation may be made in a number of method steps, with the square dimension of potato 1 as the result, Pg.3 line51-52; The following method steps are carried out by a computer, whereby the cross dimension sensed in plain view will generally be called the width (or length "B) of potato 1 and the cross dimension sensed in side view will generally be called the height (or length "H") of potato 1 for easy reference, Pg.3 line55-57).
Regarding claim-2, Jan discloses the step of assessing said tubers which are not selected for said target category against a pre-determined length L2 and directing said tubers either to a second category when said tubers are below said pre-determined length L2 or to said first category when said tubers are above said pre-determined length L2 (Depending on the classification of each of the potatoes present on the conveyor belt, each potato may be transported to a place corresponding with said classification, at which place potatoes of the same class are collected. This may for example take place by mechanical means, which push the potato from the conveyor belt at a predetermined location, Pg.2 line20-26, and also check Pg.2 line27-54 for more aspects of invention in classification which is based on sensed contour, and square dimension).
Regarding claim-5, Jan discloses wherein said variable length is adjusted by the processor (computer) after a batch of tubers has been assessed; whereby the average length of a sequence of batches may be maintained for said target category of tubers (Depending on the classification of each of the potatoes present on the conveyor belt, each potato may be transported to a place corresponding with said classification, at which place potatoes of the same class are collected. This may for example take place by mechanical means, which push the potato from the conveyor belt at a predetermined location, Pg.2 line23-26; According to another aspect of the invention a classification of the root crop, the square dimension in the case of a potato, is determined by carrying out, by means of a computer, Pg.2 line52-54; After the plan view of potato 1 and the side view of potato 1 have been registered by camera 3, a computation may be made in a number of method steps, with the square dimension of potato 1 as the result, Pg.3 line51-52; The following method steps are carried out by a computer, whereby the cross dimension sensed in plain view will generally be called the width (or length "B) of potato 1 and the cross dimension sensed in side view will generally be called the height (or length "H") of potato 1 for easy reference, Pg.3 line55-57).
Regarding claim-7, Jan discloses a processor (computer) for assessing said tubers which are not selected for said target category against a pre-determined length L2; and an actuator configured to direct said tubers either to a second category when said tubers are above said predetermined length L2 or to said first category when said tubers are above said pre-determined length L2 (Depending on the classification of each of the potatoes present on the conveyor belt, each potato may be transported to a place corresponding with said classification, at which place potatoes of the same class are collected. This may for example take place by mechanical means, which push the potato from the conveyor belt at a predetermined location, Pg.2 line20-26, and also check Pg.2 line27-54 for more aspects of invention in classification which is based on sensed contour, and square dimension).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 14, 15, 19, 27, 28, 29, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Peter (US 5477955) in view of Aaron (US 5156278).
Regarding claim-12, Peter implicitly discloses providing a database of pre-determined characteristics accessible by the processor (As the fruit passes under the camera 18, its size, shape, colour and location are determined, Col.3 line43-45).
But Peter does not explicitly discloses determining a number of pixels of a predetermined characteristic; and determining a percentage of the total number of pixels in an image of a tuber which corresponds to said predetermined characteristic instead teaches the object processor locates fruit boundaries, calculates average diameter, major and minor axes lengths, slenderness ratio and the percentages of various operator definable colours present on the surface of the fruit. This information, along with the exact location of the fruit on the conveyor is transferred to the CPU, Col.5 line7-22; The CPU compares dimensional information and colour data with operator selectable values to determine size, grade and discharge allocation, Col.5 line32-34.
Aaron discloses a discrimination and handling system for accurately sorting product units i.e. fruits and vegetables according to various physical parameter and also, teaches providing a database of pre-determined characteristics accessible by the processor; determining a number of pixels of a predetermined characteristic; and determining a percentage of the total number of pixels in an image of a tuber which corresponds to said predetermined characteristic (The processing of the observed magnitudes into useful information is accomplished in the central processing unit 156. The magnitude of each filtered portion may be compared against a standard stored in the data processing unit, converted by a factor or factors developed from prior comparisons with standard samples or tests or normalized through the use of ratios between filtered portions. The accumulated segments or views making up an image formed by sequential images of the entire unit may also be processed in like manner. The standards within the processor for forming a basis for data conversion can be derived from sample product units having known physical attributes. Thus a pattern of magnitudes from the separate filtered portions or accumulation of portions for an entire unit can be compared with standards or converted for cross-sectional size, blemishes, ripeness and color, Col.11 line55-68 to Col.12 line1-8; More complicated sensing devices have been developed which use line scan cameras for determining such attributes as cross-sectional area. Such cameras have used light to present pixel information which may then be processes for summation and the like. For example, cross-sectional area may be determined by counting the number of pixels registering presence of the product unit. In order to detect color using such a system, a central processing unit having substantial capacity would be required because of the significant amount of data to be received and processed, Col.1 line33-53)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Peter’s system with a sensing device that determine a number of pixels of a predetermined characteristic; and determining a percentage of the total number of pixels in an image of a tuber which corresponds to said predetermined characteristic as taught by Aaron for purpose of determining physical attributes such as cross-sectional area and color of fruits and vegetable products.
Regarding claim-13, Peter discloses obtaining a plurality of images of each individual tuber with the at least one camera whilst said tuber is being rotated on the at least one conveyer (In the embodiment shown in FIGS. 11, 12 and 13, the cup is in the form of a platform 260 comprising a pair of rollers 261 and 262 positioned adjacent a conveying surface 263. The platform 260 can tip in the same manner as the piano fingers 60 or cup 160 to discharge the fruit. The rollers 261, 262 are axially rotatable to spin the fruit supported thereon so that the camera can view different sides of the fruit, Col.6 line40-46). 
But Peter doesn’t explicitly discloses recording the highest percentage of the total number of pixels in an image which corresponds to said predetermined characteristic instead teaches the object processor locates fruit boundaries, calculates average diameter, major and minor axes lengths, slenderness ratio and the percentages of various operator definable colours present on the surface of the fruit. This information, along with the exact location of the fruit on the conveyor is transferred to the CPU, Col.5 line7-22; The CPU compares dimensional information and colour data with operator selectable values to determine size, grade and discharge allocation, Col.5 line32-34.
Aaron discloses recording the highest percentage of the total number of pixels in an image which corresponds to said predetermined characteristic (More complicated sensing devices have been developed which use line scan cameras for determining such attributes as cross-sectional area. Such cameras have used light to present pixel information which may then be processes for summation and the like. For example, cross-sectional area may be determined by counting the number of pixels registering presence of the product unit. In order to detect color using such a system, a central processing unit having substantial capacity would be required because of the significant amount of data to be received and processed, Col.1 line33-53)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Peter’s system with a sensing device that record the highest percentage of the total number of pixels in an image which corresponds to said predetermined characteristic as taught by Aaron for purpose of determining physical attributes such as cross-sectional area and color of fruits and vegetable products.
Regarding claim-14, Peter discloses wherein said predetermined characteristic includes a colour representative of one or more of the following: green colour, spots, discolouration, and rot (As the fruit passes under the camera 18, its size, shape, colour and location are determined, Col.3 line43-45; The object processor locates fruit boundaries, calculates average diameter, major and minor axes lengths, slenderness ratio and the percentages of various operator definable colours present on the surface of the fruit. Col.5 line7-22).
Regarding claim-15, Peter discloses wherein said predetermined characteristic includes a colour in combination with a shape of an area representative of one or more of the following: a green colour, mechanical damage, a scab, a crack, a black dot, a black scurf, a silver scurf, a skin spot (As the fruit passes under the camera 18, its size, shape, colour and location are determined, Col.3 line43-45; The object processor locates fruit boundaries, calculates average diameter, major and minor axes lengths, slenderness ratio and the percentages of various operator definable colours present on the surface of the fruit. This information, along with the exact location of the fruit on the conveyor is transferred to the CPU, Col.5 line7-22; The CPU compares dimensional information and colour data with operator selectable values to determine size, grade and discharge allocation, Col.5 line32-34).

Regarding claim-19, Peter discloses a sampling system (Abstract, Fig.1 for assessing a batch of tubers (Fruits and Vegetables, Fig.1, Col.3 line37-40) comprising: 
at least one camera (18) configured to obtain plurality of images of each individual tuber in the batch of tubers while the individual tubers are being rotated; at least one conveyor for displacing said batch of tubers relative to said camera (In the embodiment shown in FIGS. 11, 12 and 13, the cup is in the form of a platform 260 comprising a pair of rollers 261 and 262 positioned adjacent a conveying surface 263. The platform 260 can tip in the same manner as the piano fingers 60 or cup 160 to discharge the fruit. The rollers 261, 262 are axially rotatable to spin the fruit supported thereon so that the camera can view different sides of the fruit, Col.6 line40-46); a processor for obtaining images of said batch of tubers from said camera (The camera box contains a CCD camera 18 which is in turn coupled to a computer, Col.3 line 30-31; As the fruit passes under the camera 18, its size, shape, colour and location are determined, Col.3 line43-45). 
But Peter doesn’t explicitly discloses determining a number of pixels of a predetermined characteristic for each individual tuber within each image; said processor determines a percentage of the total number of pixels in each image of said individual tuber which corresponds to said predetermined characteristic; and data storage in communication with the processor for recording said numbers and percentage obtained for a batch of tubers instead teaches as the fruit passes under the camera 18, its size, shape, colour and location are determined, Col.3 line43-45; On the signal from the encoder the vision processor collects the next available image from the camera. The vision processor then normalises the digitised data to highlight boundaries and colour changes. The normalised data is then transferred to the object processor. The object processor locates fruit boundaries, calculates average diameter, major and minor axes lengths, slenderness ratio and the percentages of various operator definable colours present on the surface of the fruit. This information, along with the exact location of the fruit on the conveyor is transferred to the CPU, Col.5 line7-22; The CPU compares dimensional information and colour data with operator selectable values to determine size, grade and discharge allocation, Col.5 line32-34.
Aaron discloses determining a number of pixels of a predetermined characteristic for each individual tuber within each image; said processor determines a percentage of the total number of pixels in each image of said individual tuber which corresponds to said predetermined characteristic; and data storage in communication with the processor for recording said numbers and percentage obtained for a batch of tubers (More complicated sensing devices have been developed which use line scan cameras for determining such attributes as cross-sectional area. Such cameras have used light to present pixel information which may then be processes for summation and the like. For example, cross-sectional area may be determined by counting the number of pixels registering presence of the product unit. In order to detect color using such a system, a central processing unit having substantial capacity would be required because of the significant amount of data to be received and processed, Col.1 line33-53)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Peter’s system with a sensing device that  determines the number of pixels of a predetermined characteristic; said processor determines a percentage of the total number of pixels in an image of said tuber which corresponds to said predetermined characteristic; and data storage in communication with the processor for recording said numbers and percentage obtained for a batch of tubers as taught by Aaron for purpose of determining physical attributes such as cross-sectional area and color of fruits and vegetable products.
Regarding claim-27, Peter discloses an assessment area (Fig.1); and a single access portal through which a batch of tubers sequentially enters and exits said assessment area (Fig.1).
Regarding claim-28, Peter discloses at least one conveyor for moving said tubers relative to said camera (In the embodiment shown in FIGS. 11, 12 and 13, the cup is in the form of a platform 260 comprising a pair of rollers 261 and 262 positioned adjacent a conveying surface 263. The platform 260 can tip in the same manner as the piano fingers 60 or cup 160 to discharge the fruit. The rollers 261, 262 are axially rotatable to spin the fruit supported thereon so that the camera can view different sides of the fruit, Col.6 line40-46); a plurality of discharge routes (collection bins) communicating with the at least one conveyor; and at least one actuator (ejection means) for individually directing a tuber to a determined discharge route dependent upon its determined percentage (As the fruit passes under the camera 18, its size, shape, colour and location are determined. The computer allocates each fruit an outlet and triggers an ejection means to tipoff the fruit at a predetermined position into collection bins, Col.3 line41-48; and also check Col.1 line65-67 to Col.2 line1-8).
But Peter doesn’t explicitly discloses a database of predetermined characteristics of tubers; a processor for obtaining a plurality of images of said tubers from said at least one camera and determining a number of pixels in the plurality of obtained images of at least one predetermined characteristic of tubers; said processor being configured to determine a percentage of the total number of pixels of said tuber in an image which corresponds to said predetermined characteristic instead teaches as the fruit passes under the camera 18, its size, shape, colour and location are determined, Col.3 line43-45; On the signal from the encoder the vision processor collects the next available image from the camera. The vision processor then normalises the digitised data to highlight boundaries and colour changes. The normalised data is then transferred to the object processor. The object processor locates fruit boundaries, calculates average diameter, major and minor axes lengths, slenderness ratio and the percentages of various operator definable colours present on the surface of the fruit. This information, along with the exact location of the fruit on the conveyor is transferred to the CPU, Col.5 line7-22; The CPU compares dimensional information and colour data with operator selectable values to determine size, grade and discharge allocation, Col.5 line32-34
Aaron discloses the database of predetermined characteristics of tubers; a processor for obtaining a plurality of images of said tubers from said at least one camera and determining a number of pixels in the plurality of obtained images of at least one predetermined characteristic of tubers; said processor being configured to determine a percentage of the total number of pixels of said tuber in an image which corresponds to said predetermined characteristic (The processing of the observed magnitudes into useful information is accomplished in the central processing unit 156. The magnitude of each filtered portion may be compared against a standard stored in the data processing unit, converted by a factor or factors developed from prior comparisons with standard samples or tests or normalized through the use of ratios between filtered portions. The accumulated segments or views making up an image formed by sequential images of the entire unit may also be processed in like manner. The standards within the processor for forming a basis for data conversion can be derived from sample product units having known physical attributes. Thus a pattern of magnitudes from the separate filtered portions or accumulation of portions for an entire unit can be compared with standards or converted for cross-sectional size, blemishes, ripeness and color, Col.11 line55-68 to Col.12 line1-8; More complicated sensing devices have been developed which use line scan cameras for determining such attributes as cross-sectional area. Such cameras have used light to present pixel information which may then be processes for summation and the like. For example, cross-sectional area may be determined by counting the number of pixels registering presence of the product unit. In order to detect color using such a system, a central processing unit having substantial capacity would be required because of the significant amount of data to be received and processed, Col.1 line33-53)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Peter’s system with a sensing device that  database of predetermined characteristics of tubers; a processor for obtaining a plurality of images of said tubers from said at least one camera and determining a number of pixels in the plurality of obtained images of at least one predetermined characteristic of tubers; said processor being configured to determine a percentage of the total number of pixels of said tuber in an image which corresponds to said predetermined characteristic as taught by Aaron for purpose of determining and comparing physical attributes such as cross-sectional area and color of fruits and vegetable products with existing database of attributes.
Regarding claim-29, Peter discloses wherein said actuator (ejection mean) comprises one or more actuatable fingers (Piano Key 60 Fig.2, Cup 160 Fig.7, and/or Platform 260 Fig.11) for individually directing a tuber (Fruits and Vegetables) to a determined discharge route (Collection bins) (the conveying system including a series of discharge zones positioned along the conveyor with an ejection means positioned adjacent to each discharge zone, the conveying system including means to photograph the foodstuffs whilst being conveyed on the conveyor the means to present signals to the ejection means to discharge foodstuffs at predetermined locations, the ejection means comprising means to engage the leg of the conveyor finger to release the latch causing the conveying finger to pivot downwardly of the chain clip to discharge foodstuff positioned on the conveying surface means, Col.1 line65-67 to Col.2 line1-8; The computer allocates each fruit an outlet and triggers an ejection means to tipoff the fruit at a predetermined position into collection bins, Col.3 line41-48).
Regarding claim-31, Peter doesn’t explicitly discloses strobe lighting that is synchronized with said at least one camera; and said lighting is in the visible and invisible spectrum instead teaches a CCD camera (18) in which the red, green, blue (RGB) or the hue, saturation, intensity (HSI) outputs and the synchronised signal from the camera are connected directly to the vision processor, Col.5 line2-5.
Aaron teaches strobe lighting (167, Fig.11, 16) that is synchronized with said at least one camera (The cable 5 has a first end which is positioned at the focal plane of the lens 4. Further, the first end is arranged in a thin rectangular pattern in that focal plane. The pattern of this first end 6 is best illustrated in FIG. 4. The arrangement of the first end 6 in a thin rectangular array at the focal plane of the lens 4 causes the image received by the cable 5 to be a thin rectangular area of the pathway through which product units travel. The image received by the cable 5 is, therefore, like that of a line scan camera, Col.4 line33-42); and said lighting is in the visible and invisible spectrum (optical scanning of products using a variety of light spectra both in and beyond the visible spectrum has been attempted with the magnitudes of the sensed light spectra analyzed to determine physical attributes without requiring the analysis and handling of individual pixels, Col.1 line50-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Peter’s system with strobe lighting that is synchronized with said at least one camera and said lighting is in the visible and invisible spectrum as taught by Aaron for purpose of determining physical attributes of fruits and vegetable products without requiring the analysis and handling of individual pixels.
Regarding claim-36, Peter discloses wherein said predetermined characteristic is selected from one or more of the following: rot, skin discolouration, shape, texture, green colour, colour of the ends of the said tubers, spot, cut, crack, length, diameter and/or square mesh (As the fruit passes under the camera 18, its size, shape, colour and location are determined, Col.3 line43-45; The object processor locates fruit boundaries, calculates average diameter, major and minor axes lengths, slenderness ratio and the percentages of various operator definable colours present on the surface of the fruit. This information, along with the exact location of the fruit on the conveyor is transferred to the CPU, Col.5 line7-22; The CPU compares dimensional information and colour data with operator selectable values to determine size, grade and discharge allocation, Col.5 line32-34).

Response to Arguments
In the remarks/arguments filed on 07/05/2022. Applicant makes numerous remarks and arguments. Examiner will address these in the order presented.
Regarding newly amended Independent claim 1 and 19 (Aaron rejected under 102):
Applicant’s augment with respect to amended independent claim 1 as being anticipated by Aaron (US 5156278) has been fully considered and are not persuasive.
Applicant argues that Aaron fails to teach at least one camera for generating images of the batch of individual tubers; processing with the processor, each image obtained from said at least one camera to determine at least one value representative each of said tubers diameter and at least one value representative each of said tubers' length.
In response to this argument the Aaron reference does discloses each limitation of claimed feature wherein at least one camera (line scan cameras/receptors 158-164) which generate images of the batch of objects and generated images are then processed by central processing unit 156 to determine i.e. cross-sectional area, size, shape, color, or other attributes as shown in Fig.16-17. 
Applicant’s augment with respect to amended independent claim 19 as being anticipated by Aaron (US 5156278) has been fully considered and are not persuasive.
Applicant argues that Aaron fails to teach a processor for obtaining images of said batch of tubers from said camera and determining a number of pixels of a predetermined characteristic for each individual tuber within each image.
In response to this argument the Aaron reference does discloses each limitation of claimed feature wherein at least one camera (line scan cameras/receptors 158-164) obtain multiple readings while the individual object is in rotation (Col.3 line10-12, Col.13 line66 to Col.14 line1) and then such cameras use light to present pixel information which may then be processes for summation via central processing unit 156. For example, cross-sectional area may be determined by counting the number of pixels registering presence of the product unit. Moreover, to detect color using such a system, a central processing unit having substantial capacity which would be required because of the significant amount of data to be received and processed, (Col.1 line33-53). Lastly, the processing of the observed magnitudes into useful information is accomplished in the central processing unit 156 (Col.11 line55-57).

Regarding newly amended Independent claim 1 (Madden/Peter rejected under 102):
Applicant’s augment with respect to amended independent claim 1 as being anticipated by Peter (US 5477955) has been fully considered and are not persuasive.
Applicant argues that Madden fails to teach at least one camera for generating images of the batch of individual tubers; processing with the processor, each image obtained from said at least one camera to determine at least one value representative each of said tubers diameter and at least one value representative each of said tubers' length.
In response to this argument the Madden reference does discloses each limitation of claimed feature wherein at least one camera (18) which generate images of the batch of fruits and/or vegetables, and generated images are then processed by computer/CPU (Not shown) to determine i.e. size, shape, color, and/or location (Col.3 line44-45, Col.5 line7-22).

Regarding newly amended Independent claim 1 (Greuter/Jan rejected under 102):
Applicant’s augment with respect to amended independent claim 1 as being anticipated by Jan (EP 0764477) has been fully considered and are not persuasive.
Applicant argues that Jan fails to teach at least one camera for generating images of the batch of individual tubers; processing with the processor, each image obtained from said at least one camera to determine at least one value representative each of said tubers diameter and at least one value representative each of said tubers' length.
In response to this argument the Jan reference does discloses each limitation of claimed feature wherein at least one camera (3) which generate images of the batch of root crops and potatoes, and generated images are then processed by computer (Not shown) to determine i.e. dimension/shape of potatoes.

Rejection under 103:
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150165484 A1, US 20150224544 A1, US 5311998 A, US 5058749 A, US 8816235 B2, US 4271967 A
A similar rejection can be applied by reference US 5703784 A, US 6380503 B1, US 5253765 A and US 4818380 A.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651